DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 1 August 2022. This Application has been granted Special Status under the Patent Prosecution Highway (PPH) program. Status under the PPH was granted by the United States Patent and Trademark Office 22 September 2021. It is noted that this application is a continuation of PCT/KR2020/006487 filed 18 May 2020, which benefits from Foreign Priority to 10-2019-0059825 (Republic of Korea) filed 22 May 2019. Claims 1 and 9 have been amended. Claims 1-9 are pending.


Response to Remarks/Amendment

[3]	Applicant's remarks filed 1 August 2022 have been fully considered and are addressed as follows: 

[i]	In response to rejection(s) of claim(s) 1-9 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 1 April 2022, Applicant provides the following remarks:

"…Applicant respectfully submits that the subject matter recited in independent claim 1 should not be considered as falling within method of Organizing Human Activity...Applicant submits that the...features recited in amended claim 1 are not falling within methods of Organizing Human Activity, but particular operations of the hardware worker terminal… "

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Respectfully, Examiner directs Applicant’s attention to the claim limitations of representative claim 1. In particular claim 1 as presented by amendment includes “...performing...a bounding task by selecting a particular object from a particular image...“...performing...a transfer task by inputting identification information of the selected particular object of the particular image...”, and “...performing...an attribute classification task, by selecting a high-level concept encompassing the identification information inputted in the transfer task , to classify a type of the selected particular object of the particular image...”. 

Claim 1 retains the original limitations of claim 1 including “…identifying a plurality of functional tools applied to tasks of a project...wherein the functional tools are provided by the crowdsourcing-based project and are used to perform the work…”, “…extracting, for each of the functional tools, previous project history information...wherein the previous project history information includes at least one or total working hours for which a corresponding function tools is used, a total number of tasks, average working hours, a number of rejections, working hours of a rejected task, and working hours considering the number of rejections…”, and “…measuring a work unit price of the project...on the basis of the total working hours…”.

With respect to the elements added by amendment, “...performing...a bounding task...”, performing...a transfer task...”, and “...performing...an attribute classification task...” are reasonably understood to be recitations of executing tasks by workers. Accordingly, the limitations added by amendment are reasonably understood to additional human tasks to the general subject matter to which the claims are directed; namely, to identify tools and personnel used for tasks in a project and calculate working hours for a measured unit of work associated with the project. 

Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of measuring a work unit prices of a project consisting of human executed tasks. A general process of identifying tools and personnel used for tasks in a project and calculate working hours for a measured unit of work associated with the project is reasonably categorized as organizing human activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Examiner further submits that selecting a particular object from a particular image, inputting identification information of the selected particular object of the particular image, and selecting a high-level concept encompassing the identification information inputted in the transfer task, to classify a type of the selected particular object of the particular image are performable by human mental processing and/or to the execution of ineligible mathematical processes. Respectfully, absent further clarification of the processing steps executed by the recited worker terminal, one of ordinary skill in the art would readily understand that selections of an image and concepts/words to classify the image are practicable/performable by the human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Applicant further remarks:

“…Applicant respectfully submits that pending claims recite practical applications such that they are not directed to an abstract idea...pending claim recite a combination of additional elements that integrate the alleged abstract idea into a practical application...that imposes a meaningful limit on the alleged abstract idea...the present application recognizes problems in which, when a company engages a general public in some processes of the company’s activities...there has been a problem with working hours...the Specification...provides technical solutions to address such problems…”

Applicant further remarks:

“…Similar to the claims at issue in DDR Holdings, the amended claims in the present application may provide a method of effective and efficient online advertisement scheme from the pre-Internet world…”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: (1) a hardware worker terminal. The recited hardware worker terminal is identified in the claim as “...performing...a bounding task...”, performing...a transfer task...”, and “...performing...an attribute classification task...”. 

As presented, the function(s) reasonably attributable to the claimed hardware terminal implementing commercially available software tools for workers to execute project associated tasks including selecting and bounding images and classifying images (See rejection under 35 U.S.C. 112(a) below for clarification).  

Each of the limitations of claim 1 states a result (e.g., tools are identified, project histories are extracted, working hours are calculated etc.) as associated with the general indication that executable instructions and a processor are engaged in the claimed method steps. Beyond the general statement that executable instructions facilitate the performance of the method, the limitations provide no further clarification with respect to the functions performed by any engaged technology in producing the claimed result. The general indication that executable instructions facilitate the method constitutes a general linking of the excepted subject matter to a technological environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., calculating working hours, selecting and classifying images etc.), and sending and receiving information over a network. 

With respect to any similarity between the task-associated tools provision of the instant claims and the example provided in accordance with the findings of the Court in DDR Holdings, LLC v. Hotels.com, Examiner respectfully disagrees. In particular, the claimed invention of DDR Holdings, LLC v. Hotels.com solved a customer retention issue by presenting a technical improvement to the way in which a computer rendered a webpage. The claimed invention in DDR Holdings, LLC v. Hotels.com constructed a composite web page having the visual appearance of the host page and subsequently directed the user to the newly created page such that the appearance and the and visual features of the newly created webpage provide continuity from the host webpage, thereby creating a continuity to the e-commerce shopping experience and improving customer retention. Key to this analysis was the directive to modify the underlying technology to overcome a business concern rather than improving the efficiency of the business operations by using a computer. While the present claims appear to deploy software tools to execute tasks associated with projects, the claims are primarily directed to the business objective of measuring a work unit prices of a project consisting of human executed tasks. 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of measuring a work unit prices of a project consisting of human executed tasks using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed measuring a work unit prices of a project consisting of human executed tasks benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Applicant further remarks:

“…the Examiner bears the burden to establish a prima facie case that claimed features are ‘conventional’...Applicant respectfully submits that the [amended features], when combined with other features cited in the pending claims, recite an inventive concept that is significantly more than any alleged abstract idea…”

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: a hardware worker terminal. The recited hardware worker terminal is identified in the claim as “...performing...a bounding task...”, performing...a transfer task...”, and “...performing...an attribute classification task...”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0358052, Examiner notes paragraphs [0078]-[0080]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as selecting and classifying images. Accordingly, Examiner respectfully maintains that the non-technical functions of measuring a work unit prices of a project consisting of human executed tasks benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) have been overcome by the amendments to the subject claims and is/are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[4]	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1, as presented by amendment, recites “...performing, by a hardware terminal, a bounding task by selecting a particular object from a particular image displayed on a screen of the hardware worker terminal, through a bounding box tool displayed on the screen of the hardware worker terminal and a crop button displayed on the screen of the hardware worker terminal...”, “...performing, by the hardware worker terminal, a transfer task by inputting identification information of the selected particular object of the particular image, through an input box tool displayed on the screen of the hardware worker terminal and an input button displayed on the screen of the hardware worker terminal...”, and “...performing, by the hardware worker terminal, an attribute classification task, by selecting a high-level concept encompassing the identification information inputted in the transfer task , to classify a type of the selected particular object of the particular image, through a make steps tool displayed on the screen of the hardware worker terminal and a submit button displayed on the screen of the hardware worker terminal...”.

With respect to the recited tools and actions performed “by the hardware worker terminal”, disclosure appears limited to paragraphs [0039]-[0041] and [0050]-[0055]. Paragraphs [0039]-[0041] provide an illustration of an exemplary three stage task in which a worker performs a first stage, i.e., a bounding task by selecting an image, a second stage, i.e., a transfer task by inputting the selected object, and a third stage in which the worker enters a word input to classify using a “make step” tool. Paragraphs [0050]-[0055] discloses how times associated with using the above noted “tools” are utilized to mathematically estimate time required for executing tasks using these tools.

The disclosure related to the actual software programs rendered on a terminal is limited to the above noted paragraphs of the Specification. The Specification fails to provide a description of actual software programs which facilitate enable a computer/terminal to execute the above functions of “performing, by a hardware terminal, a bounding task by selecting a particular object from a particular image”, “performing, by the hardware worker terminal, a transfer task by inputting identification information of the selected particular object of the particular image”, and “performing, by the hardware worker terminal, an attribute classification task, by selecting a high-level concept... through a make steps tool”. 

As noted above, the Specification discusses these tools in exemplary fashion as tools which may be used for tasks in a project. There does not appear to be a description of such software applications which enable a worker terminal to execute the recited functions, rather the disclosure appears to be limited to a human worker using general commercially available image cropping tools and bounding tools.

Accordingly claim 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of application which when executed cause a hardware terminal to perform the above recited functions.

For purposes of further examination, Examiner assumes the tools constitute well-known commercially available applications to be used by a human operator/worker to perform the recited image bounding/cropping and classification functions. 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-9 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-9 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 9 are directed to a method and non-transitory computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 9 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of measuring a work unit prices of a project, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to identify tools and personnel used for tasks in a project and calculate working hours for a measured unit of work associated with the project, which is an ineligible concept of Methods of Organizing Human Activity, namely: commercial interactions (e.g., determining activities or behaviors associated with execution of a project ); and managing personal behavior or interactions between people (e.g., setting instructions and commercial parameters associated with a project).
 
Further limitations are directed to ineligible processes/functions embodying Mathematical Concepts and processes which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to Mathematical Processes and processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…identifying a plurality of functional tools applied to tasks of a project...wherein the functional tools are provided by the crowdsourcing-based project and are used to perform the work…”, “…extracting, for each of the functional tools, previous project history information...wherein the previous project history information includes at least one or total working hours for which a corresponding function tools is used, a total number of tasks, average working hours, a number of rejections, working hours of a rejected task, and working hours considering the number of rejections…”, and “…measuring a work unit price of the project...on the basis of the total working hours…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of identifying tools and personnel used for tasks in a project and calculate working hours for a measured unit of work associated with the project, which is an ineligible concept of Organizing Human Activity, such as performing commercial interactions and managing personal behavior or interactions between people (e.g., setting instructions and commercial parameters associated with a project), as set forth in the present 2019 PEG. 


Further, under the revised guidance, processes implementing general mathematical concepts and mental processes or concepts performed in the human mind including observation and evaluation are ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps which embody general mathematical concepts and/or processes performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…calculating working hours for each of the functional tools on the basis of the previous project history information…”, and “…calculating total working hours taken for one task of the project...by summing the working hours for the respective functional tools…”. Respectfully, one of ordinary skill in the art would be reasonably relied upon to calculate hours associated with use of a particular tool and calculating a total working hours by performing operations limited to adding values, i.e., summing, by employing pen and paper and employing by the human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Claim 1 does not identify any additional elements that potentially integrate the exception under step 2A prong 2 of the 2019 PEG. Claim 9 is directed to executable instructions which are identified s performing the method of claim 1, generally. While claim 1 does not identify any potentially integrating technical elements, for purposes of further examination and advancing prosecution, Examiner assumes the method steps of claim 1 are performed using executable instructions and a computer in a general manner.  

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that (1) There are no additional elements in the claim; and/or (2) Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., tools are identified, project histories are extracted, working hours are calculated etc.) as associated with the general indication that executable instructions and a processor are engaged in the claimed method steps. Beyond the general statement that executable instructions facilitate the performance of the method, the limitations provide no further clarification with respect to the functions performed by any engaged technology in producing the claimed result. The general indication that executable instructions facilitate the method constitutes a general linking of the excepted subject matter to a technological environment. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., calculating working hours), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of measuring a work unit prices of a project using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing a retrieving data, performing repetitive calculations, and transmitting information or data over a network. The claimed measuring a work unit prices of a project benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0358052, Examiner notes paragraphs [0078]-[0080]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) identify tools; (2) extract project history information; (3) calculate working hours for each tools; (4) calculate total working hours; and (5) measure a work unit price. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., extracting data from previous history); (2) storing and retrieving information and data from a generic computer memory (e.g., identifying tools used in projects and extracting data); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., calculating working hours). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of measuring a work unit prices of a project. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., measuring a work unit prices of a project, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of measuring a work unit prices of a project benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 9, directed to computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-8, provide additional mathematical calculations and operations which are performable using a pen and paper and applying human mental processing. When analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103

[6]	Previous rejection(s) of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Haas et al. (United States Patent Application Publication No. 2017/0061356) in view of Heumesser (United States Patent Application Publication No. 2005/0097506) has/have been overcome by the amendments to the subject claims and is/are withdrawn.




Conclusion

[7]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Santiago et al., SYSTEM AND METHOD FOR PROJECT MANAGEMENT USING ARTIFICIAL INTELLIGENCE, United States Patent Application Publication No. 2019/0138961, paragraphs [0020]-[0023][0044]-[0047]: Relevant Teachings: Santiago et al. discloses a system and method which provides for digital project management. The system/method includes using machine learning to estimate costs and time-frames for proposed projects based on tracking and analysis of previous projects. 

Dommarajukrishnasmaraju, A COMPUTER IMPLEMENTED SYSTEM AND METHOD FOR PROJECT CONTROLS, United States Patent Application Publication No. 2016/0048785, paragraphs [0064]-[0065][0076]: Relevant Teachings: Dommarajukrishnasmaraju discloses a system and method which provides project control using project monitoring. The system/method includes generating estimates for man hours and timelines based on analysis of previous projects. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683